In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                       No. 07-22-00325-CV


                            IN THE INTEREST OF O.J.N., A CHILD

                            On Appeal from the County Court at Law No. 1
                                       Lubbock County, Texas
                Trial Court No. DC-2022-FM-0905, Honorable Mark Hocker, Presiding

                                      December 19, 2022
                                MEMORANDUM OPINION
                        Before PARKER and DOSS and YARBROUGH, JJ.


       Appellant, Katelyn Hannah, appeals from an Order in Suit Affecting the Parent-

Child Relationship issued by the trial court. We dismiss the untimely appeal for want of

jurisdiction.


       The trial court signed the order on July 25, 2022. Hannah timely filed a motion for

new trial. Hannah’s notice of appeal was, therefore, due within ninety days after the order

was signed, i.e. by October 24, 2022. See TEX. R. APP. P. 4.1(a), 26.1(a). Hannah filed

a notice of appeal on October 27, 2022.           The following day, Hannah electronically

submitted a motion for an extension of time to file her late notice of appeal. The Clerk of
this Court rejected the motion, however, as it failed to include a certificate of service and

a certificate of conference as required by the appellate rules. See TEX. R. APP. P.

10.1(a)(4), (5). Hannah was notified of these deficiencies and was directed to correct and

file the motion by October 31, 2022. Hannah never filed a corrected motion for extension.


       A timely notice of appeal is essential to invoking this Court’s jurisdiction. See TEX.

R. APP. P. 25.1(b), 26.1. We may extend the time to file a notice of appeal by fifteen days

if an appellant files a notice of appeal and a motion for an extension of time that

reasonably explains the need for an extension. TEX. R. APP. P. 26.3, 10.5(b). A motion

for extension is implied if the notice of appeal is filed within fifteen days after the notice

deadline. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). However, an appellant

must still reasonably explain the delay in filing the notice of appeal when a motion for

extension is implied. Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).


       By letter of November 17, 2022, we notified Hannah that a motion for extension

was implied because her notice of appeal was filed within fifteen days of the appellate

deadline. We, thus, directed her to file a written response explaining why her notice of

appeal was filed untimely. We advised Hannah that if she did not file a response by

November 30, we would dismiss the appeal for want of jurisdiction. Hannah has not filed

a response to date.


       Because Hannah failed to provide a reasonable explanation for her untimely notice

of appeal, we cannot grant an implied motion for extension. See TEX. R. APP. P. 26.3,

10.5(b); Phillips v. Gunn, No. 07-14-00094-CV, 2014 Tex. App. LEXIS 4027, at *2–3 (Tex.

App.—Amarillo Apr. 11, 2014, no pet.) (mem. op.). And, as her late notice of appeal failed

                                              2
to invoke the jurisdiction of this Court, we dismiss the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a).


       For these reasons, the appeal is dismissed.


                                                         Per Curiam




                                             3